Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on July 21, 2022 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In view of the Terminal Disclaimer filed on July 21, 2022, the previous Double Patenting rejection is hereby withdrawn.
Independent claim 2 recites the limitations “the control messages comprise a first downlink control information (DCI) and a second DCI, receiving the first DCI based at least in part on the monitoring, wherein the first DCI indicates a preemption of resources of the set of resources in a prior transmission time interval (TTI), and wherein a first quantity of decoding candidates for the first DCI is less than a second quantity of decoding candidates for the second DCI.”  Independent claims 14, 21 and 31 recite similar limitations.  The prior art of record, either alone or in combination, does not teach these limitations.
Islam et al. (US 2018/0063865) teaches identifying a sub-band of a system bandwidth associated with a set of resources allocated for communications that are subject to preemption (“FIG. 7E shows an example of using an indicator to signal to the eMBB UE whether there is URLLC service in a period of time or in a certain frequency band, i.e., whether eMBB UEs need to monitor for low-latency traffic indicators due to the presence of URLLC traffic. If there is no URLLC service in a period of time or in a certain frequency band, then in that time-frequency region, the eMBB UE may not need to monitor for low latency control signaling or account for possible puncturing during its decoding process. If there is URLLC service, the eMBB UE would function in a co-existence (or puncture-ready) mode, which may involve being able to decode a received TB that has been punctured. This indication can be explicit, e.g., using higher layer signaling (Radio Resource Control (RRC)) or dynamic physical layer signaling. It can also be implicit, e.g., using different DMRS patterns. A first DMRS pattern may indicate no URLLC traffic, a second DMRS pattern may indicate the possibility of URLLC traffic, and so handling of punctured eMBB information may be used. It may also be done via sub-band division: one sub-band is eMBB-only; the other sub-band is eMBB+URLLC. The benefit of this indication is to save eMBB UE's processing overhead if there is no URLLC traffic in a period of time or in a certain frequency band” – See [0058]; See also Fig. 7E).  The UE receives an indication which identifies a sub-band associated with a set of eMBB only resources and a sub-band associated with a set of co-existence resources where eMBB resources are subject to preemption by URLLC traffic, wherein the UE monitors for URLLC control indicators (control messages) based on the assigned sub-band.
Islam does not teach “the control messages comprise a first downlink control information (DCI) and a second DCI, receiving the first DCI based at least in part on the monitoring, wherein the first DCI indicates a preemption of resources of the set of resources in a prior transmission time interval (TTI), and wherein a first quantity of decoding candidates for the first DCI is less than a second quantity of decoding candidates for the second DCI.”
Kuchibhotla et al. (US 2017/0135084) teaches monitoring a control region for control messages corresponding to the sub-band of the system bandwidth associated with the set of resources that are subject to preemption, wherein the control messages comprise a first downlink control information (DCI) and a second DCI, wherein a first quantity of decoding candidates for the first DCI is less than a second quantity of decoding candidates for the second DCI (“The new DCI format type for low latency data packets may have a different DCI format size than the DCI format size of PDCCH for regular latency data packets” – See [0045]; “the device can be configured via higher layer signalling to monitor for low latency (LL) data packets with a low latency Downlink Control Information (DCI) format (e.g. a DCI Format LL1)” – See [0060]; “the device may monitor a first set of CCEs created by organizing the first set of REs for low latency data assuming a first DCI format (e.g. DCI format LL1) and first set of CCE aggregation levels, and a second set of CCEs created by organizing the second set of REs for control channels that assign PDCCH data assignments assuming a second DCI format (e.g. DCI Format 1A, 1, 2, 2A, 2B, 2C) and a second set of CCE aggregation levels. Monitoring can be attempting to decode either low latency data or control channels according to the assumed DCI format(s) and aggregation level(s). ‘Monitoring’ or ‘attempting to decode’ can also be blind decoding. The first set of CCEs can be a subset of the second set of CCEs. Alternately, the first set of CCEs can be same as second set of CCEs. Having the first set as a subset of the second set can reduce the blind decoding complexity for the device” – See [0061]; “a resource assignment that can assign a first set of time-frequency resources in a subframe for regular latency data transmission. For example, the first set of time-frequency resources can be a set of RBs in the subframe. The resource assignment can be transmitted using DCI of a control channel such as PDCCH or EPDCCH. The device can transmit low latency data within a second set of time-frequency resources in the subframe. For example, the second set of time-frequency resources can be a set of REs mapped to one or more OFDM symbols and one or more RBs in the subframe. Low latency data can have a lower latency than regular latency data” – See [0080]).  The UE monitors control channel elements (control region) for DCI (control messages) associated with first/second sets of resources subject to preemption by low latency data.  The UE monitors for a first DCI (e.g., DCI format LL1 for low latency data) and a second DCI (e.g., DCI format 1A, 1, 2, 2A, 2B, 2C), wherein the quantity of decoding candidates for the first DCI is less than the quantity of decoding candidates for the second DCI since the CCEs used for the first DCI are a subset of the CCEs used for the second DCI.
However, Kuchibhotla does not teach that the first DCI indicates a preemption of resources of the set of resources in a prior transmission time interval (TTI).  Instead, Kuchibhotla uses a marker signal to indicate a preemption of resources of the set of resources in a prior transmission time interval (TTI) (“The marker transmission can be sent as a broadcast transmission common to multiple devices” – See [0076]; “The marker can be sent in predefined or preconfigured locations in the subframe. The possible locations of marker transmission can be indicated to the user equipment via higher layer (e.g. RRC) signalling” – See [0083]; “FIG. 21 is an example illustration 2100 of a first subframe 2110 and a second subframe 2112 according to a possible embodiment. The first subframe can include a control region 2121, low latency data 2240, and a regular latency data region 2250. The second subframe 2112 can include a control region 2122 including a marker 2130. A marker transmission 2130 in one subframe 2112 (e.g. subframe n+1) may indicate the REs/LCEs/DCEs/CCEs/RBs/RBGs used for low latency transmission in OFDM symbols of another subframe 2121 (e.g. subframe n) … When the marker 2130 is sent using symbols in the control region 2122, information conveyed using the marker 2130 can be sent using control channels, such as PDCCH or PHICH, that are typically used in the control region. If PDCCH is used for marker transmission, the marker transmission can be differentiated from other control channel transmissions by using a special CRC mask (e.g. marker-RNTI) for the marker transmissions” – See [0084]).  The UE monitors a control channel (control region) and receives a marker signal (control message) during interval n+1 (TTI), wherein the marker signal indicates resources that were punctured/preempted by low latency data in internal n (prior TTI)).  The marker may be sent in a control region (e.g., PDCCH or PHICH), but is differentiated from other control transmissions (e.g., DCI) by using a special CRC mask (marker-RNTI).
These limitations in combination with the other limitations of the independent claims are not taught in the prior art.  Accordingly, claims 2, 3, 5-22 and 24-31 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478